Title: To James Madison from Edmund Pendleton, 5 March 1781
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga March 5. 1781
I have yr favr of the 13th past and thank you for the foreign Intelligence, on which head we are made to expect something more Interesting this week, by an Account which a Gentleman Affirms he saw going to the Press in yr city, of Count D’Estaigne’s having taken 7 sail of the line of British ships out of a Squadron of 9. & forty odd Transports—wither bound, we hear not, & of course taking it by the best handle for ourselves, we set it down for the reinforcement we have been threaten’d with, to their Southern Army; and conclude we have so many less to contend with.
In mentioning the race between Green & Cornwallis, I stated them as running Parrelel at the distance of about 60 miles; It seems they were much closer & in the same tract, Green’s rear frequently Skirmishing with the other’s Van to give his own time to get on. however Dan River ended the Pursuit, His Ldship having staid on the South side about ten days—retreated to Hillsborough, & there divided his Army into 3 bodies, one setting out towards Salisbury, another towards Cape Fear, & a third, taking a course between. If he continues that order of March, as his Parties must soon be far distant one from another, I think two at least if not the whole, must fall a Prey to the Pursuers, or to Govr Nash & Caswell who, he said, have a large body in their way: But this is rather supposed to be a Shamade, & that he will soon reunite them in one body, & March for Cambden. Be it as it may, I think our Cavalry must do something on this retreat.
It is mentioned as from good authority, that the French ships in our Bay had been out on a cruise, & returned with five provision Ships & two Arm’d Vessells, destined for Portsmouth[.] I fancy a Seasonable disappointment to the Enemy, who are rather Scarce there. Our Assembly met on Fryday last & Colo Lee placed in the Chair without opposition. We continue to pick up men for the War & shall get more than I expected.
The Groupe of Cols I formerly mentioned it is now said brought Green 2000 men who are chearfully gone with him in the pursuit, and I hope will be an Over Match for Cornwallis’s Mirmidons, in bearing the fatigues of March, as well as Skirmishing should they meet in the woods. let Virga have credit for having thus stop’d this powerful Adventurer, on her borders, if she should not be able to give a more agreable Account of him.
My nephew is still with me & desires his complts to you & Mr Jones.
I am Dr Sr yr affe & Obt Servt
Edmd Pendleton
